Mr. Chief Justice Dickey delivered the opinion of the Court: We find no ground for setting aside the deeds by which the legal title to the land in question passed from Seeders to his wife. The proofs present no indications of fraud on the part of Mrs. Seeders, or anything said or done by her inviting others to trust her husband upon the supposition that he was the real owner of the laud. She never, by word or deed, held him out as such owner to the world, or to any of these (who afterward became) creditors. She was in equity the owner, and her equitable title was by these deeds properly converted into a legal title, and this before any lien was established against the legal title in the hands of her husband. Her equity was first in time, and therefore first in right, and was first consummated. The intention of Mrs. Seeders to get the legal title in advance of creditors who were seeking it, or might seek it, was not a fraudulent intent. It was a lawful intent. The land- was equitably her own, and as between her and creditors of her husband she was equitably entitled to it. This is not a case of a debtor conveying his own estate to his wife, to. prevent creditors from seizing it. The decree is, therefore, reversed, and the bill dismissed. Decree reversed.